Me. Justice Yantis delivered the opinion of the court: The claimants, Raymond G. Scott, M. D., and Ralph W. Carpenter, M. D., filed their claim in this court on December 10, 1931 for medical services in the total amount of One Hundred and Seventy Dollars ($170.00); claimants being practicing physicians and surgeons of Geneva, Illinois. It appears from the evidence that for several years this firm of physicians had been regularly employed by the Department of Public Welfare of the State of Illinois to care for the inmates at the St. Charles School for Boys, a State institution located near Geneva. A demurrer was filed to the complaint but has since been withdrawn. Rodney H. Brandon, then Director of the Department of Public Welfare, on December 18, 1931, submitted a statement for the record stating “that it (the claim) is entirely just and should be paid along with current bills. Doctors Scott and Carpenter * * * are paid monthly for their services. This bill, somehow or other, was lost in the shuffle, and has never been paid. It is a valid claim against the funds of this department.” The claim as originally submitted was for One Hundred Seventy Dollars ($170.00) for twenty-seven calls to inmates during the month of June, 1931. Subsequently on October 5, 1933, a further and amended claim was filed, supported by affidavit, for the said sum of One Hundred Seventy Dollars, and for a further item of “services rendered Mr. Otto A. Elliott, Superintendent of St. Charles School for Boys in May and June, 1931 in the sum of Forty-one and 50/100 Dollars ($41.50) for a leg fracture sustained by him.” Inasmuch as Mr. Elliott has a personal claim pending in this court under No. 1867 for this same bill, no award is made for same, and no further consideration given thereto in connection with this cause. The claim for One Hundred Seventy Dollars ($170.00) is admitted by Dr. J. J. McShane, a State physician of the Department of Public Health as reasonable and proper for approval. In view, therefore, of the circumstances, and upon the recommendation of the State Department, the claim of One Hundred Seventy Dollars ($170.00) is allowed and we recommend that same be paid.